Memorandum.
We agree with the Appellate Division that the bid specifications here violate sections 101 and 103 of the General Municipal Law. General Building Contractors of New York, Inc. and the City of Syracuse are, however, the only parties now before us. Because of nonjoinder of necessary parties (Matter of Crisione Bros. v. Solowinski, 276 App. Div. 970; see Matter of Consolidated Sheet Metal Works v. Board of Educ., 62 Misc 2d 445, 449; Matter of Wiliom Coach Co. v. Centred High School Dist., 36 Misc 2d 637, 638), we cannot make any adjudication as to the validity of the existing construction contracts or order re-advertising of bids. Accordingly we treat this action as an action for a declaratory judgment (CPLR 103, subd. [c]; Matter of Lakeland Water Dist. v. Onondaga County Water Auth., 24 N Y 2d 400; Matter of Gold v. Lomenzo, 29 N Y 2d 468, 476, n. 4), and content ourselves with this declaration of agreement with the Appellate Division, and the order of the Appellate Division should be modified by striking therefrom any direction to re-advertise the subject contracts for bid.
Chief Judge Fuld and Judges Burke, Breitel, Jasen, Jones and Wachtler concur; Judge Gabrielli taking no part.
Order modified, without costs, in accordance with memorandum herein and, as so modified, affirmed.